Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Allowable Subject Matter
 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach an invention for a network monitoring system comprising: an IP network monitoring unit that monitors an IP network to which an IP device is connected; a non-IP device monitoring unit that monitors a non-IP device; a system failure automatic detection unit that constantly detects system failures in the IP network; and a designated-failure detection unit that designates an operation of a specific IP device in the IP network to detect a failure; wherein the system failure automatic detection unit detects at least one of a failure related to a connection port in the IP network, a failure related to a network cable, a failure related to an IP switch in the IP network, a failure related to duplicate IP addresses, a failure related to bandwidth, and a failure related to unknown traffic; wherein the system failure automatic detection circuitry is further configured to constantly monitor an ARP and an ARP reply, and hold a list of IP addresses/MACs in use, and the system failure automatic detection circuitry is further configured to detect, when an IP address in use is in use for another device, a failure related to the duplicate IP addresses. 

Response to Arguments
Applicant’s arguments in the Remarks filed on 3/16/22 have been considered but moot in view of new ground of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 18-19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention are directed to an abstract idea without significantly more.  Claims 1, 18-19 and 20 recite, in part, … monitoring an IP network...; and monitoring a non-IP device. These steps describe the concept of watching or checking devices in a way that can be performed mentally or is analogous to human mental work.  Mere instructions to implement an abstract idea on IP network monitoring circuitry/non-IP network monitoring circuitry, or merely uses IP network monitoring circuitry/non-IP network monitoring circuitry as a tool to perform an abstract idea does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al, U.S. Patent Application Publication 2016/0080274 (hereinafter Meyer).

As per claim 1, Meyer teaches the invention as claimed for a network monitoring system comprising: 
Internet Protocol (IP) network monitoring circuitry configured to monitor an IP network to which a plurality of IP devices is connected, the plurality of IP devices in the IP network being configured to communicate via the IP protocol ([28][44][47][48][56][57][77][83]); and 
non-IP device monitoring circuitry configured to monitor a non-IP device (e.g., monitor devices (SDI type equipment) that are added/removed from the network), wherein the non-IP device is not configured to communicate via the IP protocol with any IP device connected to the IP network ([44][46]-[49][56][57][76][77][83]). 

As per claim 2, Meyer teaches the invention as claimed in claim 1 above.  Meyer further teach wherein the IP network monitoring circuitry includes IP device monitoring circuitry configured to monitor an IP device in the IP network, and IP switch monitoring circuitry configure to  monitor a software defined network (SDN) IP switch of the IP network ([8][43][59]). 

As per claims 18 and 20, they are rejected for the same reason set forth in claim 1 above.  

As per claim 19, Meyer teaches the invention as claimed for a t transmission system in which AV signals are converted into IP packets [8][9], the network monitoring system comprising: 
monitoring, by IP network monitoring circuitry, an IP network to which a plurality of IP devices is connected, the plurality of IP devices in the IP network being configured to communicate via the IP protocol ([28][44][47][48][56][57][77][83]); and 
monitoring, by non-IP device monitoring circuitry, a non-IP device (e.g., monitor devices (SDI type equipment) that are added/removed from the network), wherein the non-IP device is not configured to communicate via the IP protocol with any IP device connected to the IP network ([44][46]-[49][56][57][76][77][83]). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al, U.S. Patent Application Publication 2016/0119255 (hereinafter Luo).

As per claim 3, Meyer teaches the invention as claimed in claim 1 above.  Meyer does not teach extracts a failure that has occurred in the IP network.  Luo teaches wherein the IP network monitoring circuitry is further configured to extract a failure that has occurred in the IP network according to a pre-classified primary isolation cause ([52], a failure in an adjoining link or adjoining node ids detected), and extract a cause of the failure based on the extracted primary isolation cause (redirects all  traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Luo’s teaching with Meyer’s system in order to achieve benefits of facilitating failure recovery in Meyer’s system [2].

 Luo did not specifically teach a root cause of the failure.  The concept of Root cause failure analysis is well-known and accepted in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate root cause failure analysis into Meyer’s and Luo’s system because by doing so it would allow Meyer’s and Luo’s system to take corrective actions to prevent/avoid the problem from reoccurring.  

As per claim 4, Meyer and Luo teach the invention substantially as claimed in claim 3 above.  Luo further teach wherein the IP network monitoring circuitry is further configured to extract, as the primary isolation cause, at least one of a failure of video information in the IP network, a failure of control information in the IP network, and a failure of synchronization information of an IP device in the IP network ([52], a failure in an adjoining link or adjoining node ids detected; [40], the failed node or link may carry control data).

As per claim 5, Meyer and Luo teach the invention substantially as claimed in claim 3 above.  Luo further teach wherein the IP network monitoring circuitry is further configured to extract, as the root cause, at least one of a failure of a cable provided in the IP network, a failure of an IP switch in the IP network, and a failure of an IP device in the IP network (29]-[31][34][36][39][45], e.g., monitoring IP nodes/devices/switches connected in the IP network; [52], a failure in an adjoining link or adjoining node ids detected).

As per claim 6, Meyer and Luo teach the invention substantially as claimed in claim 3 above.  Luo further teach wherein the IP network monitoring circuitry is further configured to extract a solution to the failure that has occurred in the IP network by performing a detection for the extracted root cause ([52], a failure in an adjoining link or adjoining node ids detected, redirects all traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link).

As per claim 7, Meyer teach the invention as claimed in claim 1 above.  Meyer does not teach visualizing a flow of the IP network on a per-flow basis.  Luo teaches wherein the IP network monitoring circuitry is further configured to monitor the IP network by visualizing a flow of the IP network on a per-flow basis ([31], the SDN-OF enabled device then references a flow table provided by the external SDN-OF controller or pre-configured based on offline routing with given or predicted traffic matrices, before forwarding the data packets onto an intermediate node in an alternate route guaranteed to reach the final destination and bypass the failed network entity (e.g., a node or link); [53], flow/routing tables may be supplied to the SDN-OF enabled device (e.g. nodes 3, 7, 205, 207, 209, 211, and/or E) by a communicatively coupled network SDN-OF controller, such as controller 201 and/or 301. Since each node has prior knowledge of which SDN-OF switch(es) the traffic on the failed link should migrate to, the recovery can be completed very quickly. The SDN-OF controller can also collect the link utilization of the hybrid network and predetermine the routing paths for the traffic on the failed link to achieve better load balancing in the traffic, avoiding potential congestion caused by traffic redistribution. By setting up tunnels between the IP routers and SDN-OF switches, the proposed framework allows IP routers to perform failover immediately upon detecting a link/node failure and redirect traffic to SDN-OF switches. The SDN-OF switches can then forward the traffic to bypass the failed link based on the routing decision made by the SDN-OF controller. Since the SDN-OF controller is configured to receive a control data providing a global perspective of the entire network to gain the knowledge of the current network state, including the node traffic loads and/or status of the network, optimal routing decisions can be made to load-balance the post-recovery network).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Luo’s teaching with Meyer’s system in order to achieve benefits of facilitating failure recovery in Meyer’s system [2].

As per claim 8, Meyer and Luo teach the invention substantially as claimed in claim 7 above.  Meyer and Luo further teach wherein the IP network monitoring circuitry is further configured to determine the flow based on at least one of information collected from a system controller, information set by a user, and information collected from an application for specifying the flow (Meyer, abstract, [5][6][9]; Luo, [31], the SDN-OF enabled device then references a flow table provided by the external SDN-OF controller or pre-configured based on offline routing with given or predicted traffic matrices, before forwarding the data packets onto an intermediate node in an alternate route guaranteed to reach the final destination and bypass the failed network entity (e.g., a node or link); [53], flow/routing tables may be supplied to the SDN-OF enabled device (e.g. nodes 3, 7, 205, 207, 209, 211, and/or E) by a communicatively coupled network SDN-OF controller, such as controller 201 and/or 301. Since each node has prior knowledge of which SDN-OF switch(es) the traffic on the failed link should migrate to, the recovery can be completed very quickly. The SDN-OF controller can also collect the link utilization of the hybrid network and predetermine the routing paths for the traffic on the failed link to achieve better load balancing in the traffic, avoiding potential congestion caused by traffic redistribution. By setting up tunnels between the IP routers and SDN-OF switches, the proposed framework allows IP routers to perform failover immediately upon detecting a link/node failure and redirect traffic to SDN-OF switches. The SDN-OF switches can then forward the traffic to bypass the failed link based on the routing decision made by the SDN-OF controller. Since the SDN-OF controller is configured to receive a control data providing a global perspective of the entire network to gain the knowledge of the current network state, including the node traffic loads and/or status of the network, optimal routing decisions can be made to load-balance the post-recovery network).

As per claim 9, Meyer and Luo teach the invention substantially as claimed in claim 8 above.  Luo further teach wherein the IP network monitoring circuitry is further configured to acquire and visualize, for the determined flow, statistical information of the flow by an SDN function configured to acquire the statistical information of the flow or a function of performing detailed analysis of packets obtained by a packet capture device ([14], the controller includes a database comprising network topology (both the initial IP network and the post SDN-OF enabled network), state, and traffic flow statistics; [31], the SDN-OF enabled device then references a flow table provided by the external SDN-OF controller or pre-configured based on offline routing with given or predicted traffic matrices, before forwarding the data packets onto an intermediate node in an alternate route guaranteed to reach the final destination and bypass the failed network entity (e.g., a node or link); [53], flow/routing tables may be supplied to the SDN-OF enabled device (e.g. nodes 3, 7, 205, 207, 209, 211, and/or E) by a communicatively coupled network SDN-OF controller, such as controller 201 and/or 301. Since each node has prior knowledge of which SDN-OF switch(es) the traffic on the failed link should migrate to, the recovery can be completed very quickly. The SDN-OF controller can also collect the link utilization of the hybrid network and predetermine the routing paths for the traffic on the failed link to achieve better load balancing in the traffic, avoiding potential congestion caused by traffic redistribution. By setting up tunnels between the IP routers and SDN-OF switches, the proposed framework allows IP routers to perform failover immediately upon detecting a link/node failure and redirect traffic to SDN-OF switches. The SDN-OF switches can then forward the traffic to bypass the failed link based on the routing decision made by the SDN-OF controller. Since the SDN-OF controller is configured to receive a control data providing a global perspective of the entire network to gain the knowledge of the current network state, including the node traffic loads and/or status of the network, optimal routing decisions can be made to load-balance the post-recovery network).

As per claim 12, Meyer teach the invention as claimed in claim 1 above.  Meyer does not teach failure detection.  Luo teaches comprising:
system failure automatic detection circuitry configured to constantly detect system failures in the IP network ([39], detection of failure experienced by an IP node or an SDN-OF node); and
designated-failure detection circuitry configured to designate an operation of a specific IP device in the IP network to detect a failure ([41], SDN node is a designated SDN switch/node based on control data received from a management node such as an SND controller; [52], a failure in an adjoining link or adjoining node ids detected, redirects all traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Luo’s teaching with Meyer’s system in order to achieve benefits of facilitating failure recovery in Meyer’s system [2].

As per claim 13, Meyer and Luo teach the invention substantially as claimed in claim 12 above.  Luo further teach wherein the system failure automatic detection circuitry is further configured to detect at least one of a failure related to a connection port in the IP network, a failure related to a network cable, a failure related to an IP switch in the IP network, a failure related to duplicate IP addresses, a failure related to bandwidth, and a failure related to unknown traffic (29]-[31][34][36][39][45], e.g., monitoring IP nodes/devices/switches connected in the IP network; [52], a failure in an adjoining link or adjoining node ids detected).

As per claim 14, Meyer and Luo teach the invention substantially as claimed in claim 12 above.  Luo further teach wherein the system failure automatic detection circuitry or the designated-failure detection circuitry is further configured to add a flow for monitoring when there is a flow that cannot be monitored in the IP network ([34][38], adds/generates a new flow for the flow table).

As per claim 15, Meyer and Luo teach the invention substantially as claimed in claim 14 above.  Luo further teach wherein the designated-failure detection circuitry is further configured to designate the operation by designating from a UI of a failure analysis function, notifying with an API call from a system controller, or identifying by performing analysis using the failure analysis function ([41], SDN node is a designated SDN switch/node based on control data received from a management node such as an SND controller; [52], a failure in an adjoining link or adjoining node ids detected, redirects all traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link), and collate whether or not the designated operation is performed with the IP device and the IP network, to detect the failure ([14], the controller includes a database comprising network topology (both the initial IP network and the post SDN-OF enabled network), state, and traffic flow statistics; [31], the SDN-OF enabled device then references a flow table provided by the external SDN-OF controller or pre-configured based on offline routing with given or predicted traffic matrices, before forwarding the data packets onto an intermediate node in an alternate route guaranteed to reach the final destination and bypass the failed network entity (e.g., a node or link); [53], flow/routing tables may be supplied to the SDN-OF enabled device (e.g. nodes 3, 7, 205, 207, 209, 211, and/or E) by a communicatively coupled network SDN-OF controller, such as controller 201 and/or 301. Since each node has prior knowledge of which SDN-OF switch(es) the traffic on the failed link should migrate to, the recovery can be completed very quickly. The SDN-OF controller can also collect the link utilization of the hybrid network and predetermine the routing paths for the traffic on the failed link to achieve better load balancing in the traffic, avoiding potential congestion caused by traffic redistribution. By setting up tunnels between the IP routers and SDN-OF switches, the proposed framework allows IP routers to perform failover immediately upon detecting a link/node failure and redirect traffic to SDN-OF switches. The SDN-OF switches can then forward the traffic to bypass the failed link based on the routing decision made by the SDN-OF controller. Since the SDN-OF controller is configured to receive a control data providing a global perspective of the entire network to gain the knowledge of the current network state, including the node traffic loads and/or status of the network, optimal routing decisions can be made to load-balance the post-recovery network).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Altman et al, U.S. Patent Application Publication 2017/0251515 (hereinafter Altman) in view of Smith et al, U.S. Patent Application Publication 2017/0026292 (Smith).

As per claim 10, Meyer teach the invention as claimed in claim 1 above.  Meyer does not teach extract failure.  Altman teaches wherein the non-IP device monitoring circuity is further configured to extract a failure that has occurred in the non-IP device [59][74][130].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Altman’s teaching with Meyer’s system in order to allow Meyer’s system to achieve the benefits of facilitating failure recovery in Meyer’s system.

Meyer and Altman do not teach extract a root cause of the failure.  Smith teaches extract a failure that has occurred according to a pre-classified primary isolation cause, and extract a root cause of the failure based on the extracted primary isolation cause (abstract; [33][40]-[43]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smith’s teaching with Meyer’s and Altman’s system in order to allow Meyer’s and Altman’s system to achieve the benefits of facilitating failure recovery at the source of the problem in Meyer’s and Altman’s system. 

As per claim 11, Meyer, Altman and Smith teach the invention substantially as claimed in claim 10 above.  Altman and Smith further teach wherein the non-IP network monitoring circuit is further configured to extract a solution to the failure that has occurred in the non-IP network by performing a detection for the extracted root cause (Altman, [59][74][130]; Smith, abstract; [33][40]-[43]).  
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer, Luo and Altman.

As per claim 16, Meyer and Luo teach the invention substantially as claimed in claim 15 above.  Although Luo teaches wherein the detection of the failure based on the designated operation is performed by the IP network monitoring circuitry([41], SDN node is a designated SDN switch/node based on control data received from a management node such as an SND controller;[29]-[31][34][36][39][45], e.g., monitoring IP nodes/devices/switches and pure SDN-OF nodes/devices/switches connected in the IP network [52], a failure in an adjoining link or adjoining node ids detected, redirects all traffic on the failed link to its designated SDN-OF devices(s); determine an alternate route for the packets to reach their intended destination(s) that bypasses the failed link), however Meyer and Luo do not teach detection of failure performed by the non-IP device monitoring circuitry.  Altman teaches detection of failure performed by the non-IP device monitoring circuitry [59][74][130].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Altman’s teaching with Meyer’s and Luo’s system in order to allow Meyer’s and Luo’s system to achieve the benefits of facilitating failure recovery in Meyer’s and Luo’s system

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454